IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                     )
                                      )      I.D. No: 1708003010
      v.                              )
                                      )
MCGREGOR J. BERNADIN,                 )
   Defendant.                         )

                           Submitted: September 22, 2022
                             Decided: October 24, 2022

                 ORDER DENYING DEFENDANT’S MOTION
                  TO CORRECT AN ILLEGAL SENTENCE

      AND NOW, this 24th day of October, 2022, upon careful consideration of

McGregor J. Bernadin’s (“Defendant”) Motion to Correct an Illegal Sentence

pursuant to Superior Court Criminal Rule 35(a), the sentence imposed upon

Defendant, and the record in this case, it appears to the court that:

      1.     On August 5, 2017, Defendant was arrested and charged with robbery

in the first degree and conspiracy in the second degree. He pleaded guilty on January

3, 2018, to robbery in the second degree and the State entered a nolle prosequi on

the remaining charges. Defendant was sentenced to five years supervision Level V

with credit for eight days previously served, suspended for eighteen months

supervision Level III.

      2.     On March 14, 2019, this court found defendant in violation of his

probation and sentenced him to four years eight months supervision Level V,
suspended after serving three months supervision Level V for one year supervision

Level III.

          3.     This court again found Defendant in violation of probation on

September 2, 2021, and sentenced him to four years three months supervision Level

V, suspended for six months supervision Level III with GPS monitoring.

          4.     On May 27, 2022, this court found Defendant in violation of his

probation for the third time and sentenced him to three years eight months

supervision Level V, suspended for eleven months supervision Level V, with no

probation to follow.

          5.     Defendant filed this pending Motion to Correct an Illegal Sentence on

September 22, 2022. He argues that his May 27 sentence is illegal because it (1)

exceeds the statutory limits; (2) violates double jeopardy principles; (3) is internally

contradictory; and (4) is one that “the judgment of conviction did not authorize.”

          6.     Pursuant to Superior Court Criminal Rule 35(a), the court may correct

an illegal sentence at any time. Rule 35 is to be applied narrowly and is not intended

to provide a mechanism to re-examine errors that occurred in trial or at other

proceedings prior to sentencing.1 The Rule allows for relief if the sentence imposed

exceeds the statutorily authorized limits, violates Double Jeopardy, is ambiguous or




1
    See, e.g., Brittingham v. State, 705 A.2d 577, 578 (Del. 1998) (citation omitted).
internally contradictory, or if it is one that the judgment of conviction did not

authorize.2

          7.   Contrary to Defendant’s arguments, his sentence does not exceed the

statutory limits. Defendant faced a suspended sentence of over three years of Level

V time. I sentenced him to eleven months, which is substantially less than the

maximum sentence Defendant faced.

          8.   The sentence does not violate Double Jeopardy. Defendant was

sentenced on separate, new charges in Kent County. Defendant was still on probation

in Sussex County on the robbery second degree charge, and he received the eleven

months of Level V on that charge.

          9.   Defendant argues that his sentences are internally contradictory. It

appears that Defendant is referring to the fact that he received six months Level V

on the new charges in Kent County and a longer sentence on the violation of

probation. The sentence I imposed for the violation of probation was appropriate and

not contradictory. Defendant violated his Sussex County probation when he was

arrested for felony-level driving under the influence in Kent County. He posted bond

on both the new charge and on the violation of probation. After he posted bond, but

before his violation of probation could be addressed in Sussex County, he was

arrested again in Kent County after he was found with twenty-seven pounds of


2
    Id.
marijuana and $52,000.00 in cash. This violation was Defendant’s third violation of

probation. He was on probation for a violent felony. He also had several curfew

violations. Considering all the above, I followed the probation officer’s

recommendation and imposed an eleven-month Level V sentence for the violation.

       10.     Finally, Defendant argues 11 Del. C. § 42073 permits me to only impose

a fine for a violation of probation. However, that Code section refers to potential

sentences for the class of offenses set out in 11 Del. C. § 4203 known as violations—

as distinguished from misdemeanors and felonies—not a violation of probation. For

a violation of probation, it is well established that a court can impose any period of

incarceration up to and including the balance of the Level V time remaining on a

probationer’s sentence.4

       11.     Defendant’s sentence is not illegal for the reasons set forth above.

Therefore, Defendant’s Motion is DENIED.

       IT IS SO ORDERED.


                                                     /s/Robert H. Robinson, Jr.
                                                     Robert H. Robinson, Jr., Judge




3
  11 Del. C. § 4207 (“Sentence for violations. (a) The Court may impose a fine of up to $345 for
the first offense of any violation, up to $690 for the second offense of that same violation and up
to $1,150 for the third offense of the same violation; provided, that only violations which occurred
within 5 years of the violation for which the sentence is imposed shall be considered in determining
sentence.”).
4
  See 11 Del. C. § 4334(c).